EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:
Claim 1, line 8, the phrase “first opening” has been changed to --first diameter opening--.
Claim 1, line 9, the phrase “second opening” has been changed to 
--second diameter opening--.
Claim 1, line 14, “a first flow area” has been changed to --the first flow area--.
Claim 1, line 14, “a first diameter opening” has been changed to --the first diameter opening--.
Claim 1, line 15, “a second flow area” has been changed to --the second flow area--.
Claim 1, line 15, “a second diameter opening” has been changed to --the second diameter opening --.
Claim 1, line 16, “a third flow area” has been changed to --the third flow area--.
All of the above changes were done to provide proper antecedent basis and to remove any double inclusion issues to clearly define the invention.
		Claim 5, line 1, the numeral “42” has been changed to the numeral --2--.
	The above change was done to have the claim properly depend from claim 2.  It appears applicant inadvertently left out the strikethrough for the numeral “4” in line 1, such that the numeral read as “42” instead of just “2”.
Claim 7, line 4, the sentence, --being disposed in the forward cargo bay and--, has been inserted after the phrase “forward discharge nozzle”.  
Claim 7, line 5, the sentence, --for delivering the fire suppressant to the forward cargo bay--, has been inserted after the phrase “tubing system”.
The above changes were done to provide the proper structural cooperative relationship between the forward discharge nozzle and the forward cargo bay and to clearly define the invention.  Similar language was used when defining the structural cooperative relationship between the aft discharge nozzle and the aft cargo bay in claim 7 and further support is provided in the specification in paragraph [0027].  This does not further limit the claim, but helps to clarify the operation of the invention.
Claim 9, line 15, “a first flow area” has been changed to --the first flow area--.
Claim 9, line 16, “a second flow area” has been changed to --the second flow area--.
Claim 9, line 17, “a third flow area” has been changed to --the third flow area--.
All of the above changes were done to provide proper antecedent basis and to remove any double inclusion issues to clearly define the invention.
Claim 15, line 4, the sentence, --being disposed in the forward cargo bay and--, has been inserted after the phrase “forward discharge nozzle”.  
Claim 15, line 5, the sentence, --for delivering the fire suppressant to the forward cargo bay--, has been inserted after the phrase “tubing system”.
The above changes were done to provide the proper structural cooperative relationship between the forward discharge nozzle and the forward cargo bay and to clearly define the invention.  Similar language was used when defining the structural cooperative relationship between the aft discharge nozzle and the aft cargo bay in claim 7 and further support is provided in the specification in paragraph [0027].  This does not further limit the claim, but helps to clarify the operation of the invention.
Claim 17, line 12, “a first flow area” has been changed to --the first flow area--.
Claim 17, line 13, “a second flow area” has been changed to --the second flow area--.
Claim 17, line 14, “a third flow area” has been changed to --the third flow area--.
All of the above changes were done to provide proper antecedent basis and to remove any double inclusion issues to clearly define the invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-3 and 5-8:   The prior art did not teach or suggest a fire suppressant system as claimed by the applicant, specifically a system as currently amended in independent claim 1, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claims 9-11 and 13-16:   The prior art did not teach or suggest an aircraft as claimed by the applicant, specifically an aircraft as currently amended in independent claim 9, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claims 17, 18 and 20:   The prior art did not teach or suggest a method of fire suppressing a fire as claimed by the applicant, specifically a method as currently amended in independent claim 1, together in combination with the other claimed method steps and features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752